Case 1:21-cr-00252-JPW Document1 Filed 09/01/21 Page 1of2

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 

 

UNITED STATES OF AMERICA) _~—SCNO..1:21-CR: OSS
)
v. ) (JUDGE Goo\ysowr )
7
RODRIGO CABRERA-TOLENTINO _ )
INDICTMENT
_FILED
THE GRAND JURY CHARGES: HARRISBURG, PA
SEP O17 2021
COUNT 1
18 U.S.C. § 1326 ey EBS
(Illegal Reentry) Bepuly Clerk

On or about June 12, 2021, in Franklin County, Pennsylvania,
within the Middle District of Pennsylvania, and elsewhere, the
defendant,

RODRIGO CABRERA-TOLENTINO,
an alien, was found in the United States after having been removed from
the United States pursuant to law on or about November 15, 2017,
through Brownsville, TX, without first having obtained permission to re-

enter the United States as required by law.
Case 1:21-cr-00252-JPW Document1 Filed 09/01/21 Page 2 of 2

All in violation of Title 8, United States Code, Sections 1326(a) and
(b)(2) and Title 6, United States Code, Sections 202(3) and (4) and 557.
A TRUE BIEL

a en ro f "
Xi Le

FOREPERSON, GRAND JURY

BRUCE D. BRANDLER o 3 fo Loz)
r q) G UNITED STATES ATTORNEY DATE /

A
\) Woh SS

INE M. SANDERSON
ASSISTANT U.S, ATTORNEY

  
 
    

    
